FILED
                           NOT FOR PUBLICATION
                                                                                APR 1 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TANIKO C. SMITH,                                 No.   19-17514

              Petitioner-Appellant,              D.C. No.
                                                 2:12-cv-00952-APG-VCF
 v.

BRIAN E. WILLIAMS, Sr.; ATTORNEY                 MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                            Submitted March 31, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Nevada state prisoner Taniko C. Smith appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § § 1291 and 2253. We review the district court’s

decision de novo, see Smith v. Ryan, 823 F.3d 1270, 1278 (9th Cir. 2016), and we

affirm.

      Smith contends that the aiding and abetting instruction given at his trial

violated due process because it eliminated the specific intent element required to

prove murder and attempted murder. Under the Antiterrorism and Effective Death

Penalty Act (AEDPA), we give considerable deference to state court decisions.

Habeas relief may only be granted if the adjudication “resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States” or “resulted

in a decision that was based on an unreasonable determination of the facts in light

of the evidence presented in the state court proceeding.”1 28 U.S.C. § 2254(d); see

also Harrington v. Richter, 562 U.S. 86, 100 (2011). Neither is present in this

case. The challenged instruction amply informed the jury of the requisite mental

state and did not have “the effect of relieving the State of the burden of proof” on

this critical question. See Sandstrom v. Montana, 442 U.S. 510, 521 (1979); see

also Waddington v. Sarausad, 555 U.S. 179, 190-92 (2009).



      1
       Even if we were to agree with Smith that de novo review applied, his claim
would still fail.
                                          2
AFFIRMED.




            3